DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
 
Claims 1, 2, 5-12, 14-16, 18, and 21-23 are presented for examination based on the amendment filed March 1, 2021.
Claims 3 and 4 are cancelled.
Claims 1, 2, 5-7, 15, 16, and 21 are amended.
Rejection under 35 USC 101 for claims 1-12, 14-16, 18, and 21 is withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant. Claims 1-12, 14-16, 18, and 21 have been considered under “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019), the instant claims are viewed as not reciting an abstract idea under step 2A, prong 2. Specifically, while the independent claims may involve a mathematical concept (mathematical relationships, mathematical formulas or equations, 
Rejections under 35 USC 103 for claims 1-12, 14-16, 18, and 21-23 is withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant. Specifically, applicant’s arguments were persuasive that the claims distinguish over the art of record.
Claims 1, 2, 5-12, 14-16, 18, and 21-23 are allowed.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: claims 1, 2, 5-12, 14-16, 18, and 21-23 are considered allowable over the art of record. The primary reference Alan C. Lin, et al., "Integration of 3D CAD, Reverse Engineering and Rapid Prototyping in Fabrication of Invisible Tooth Aligner", Proceeding of the 2005 IEEE International Conference on Mechatronics, pp. 64 7-651, 2005 (hereinafter "Lin") in view of U.S. Pub. No. 2011/0269097 to Sporbert et al. (hereinafter "Sporbert") teaches moving the midline 690 using click and drag 
(claim 1) “receiving an ideal arch form from a raw arch form database of a plurality of unique ideal arch forms, each ideal arch form being of undefined size and including a mid line and unique aspect ratios of width to height at each point along the ideal arch form; selecting a reference tooth in the model of the patient's set of teeth; measuring a location of the reference tooth in the model; calculating an aspect ratio of the reference tooth based on the location; identifying coordinates of a reference point on the ideal arch form with the same aspect ratio as the reference tooth;”
(claims 15 and 21) “receive an ideal arch form for the digital model of the patient's teeth from a database of a plurality of unique ideal arch forms, each ideal arch form being of undefined size and including a mid line and unique aspect ratios of width to height at each point along the ideal arch form; select a reference tooth in the model of the patient's set of teeth; measure a location of the reference tooth in the model; calculate an aspect ratio of the reference tooth based on the location; identify coordinates of a reference point on the ideal arch form with the same aspect ratio as the reference tooth” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable based at least on their . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/STEVEN W CRABB/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129